Citation Nr: 1603723	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected back strain.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritic narrowing of the medial left knee joint space.
		

REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to August 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine to include as secondary to his service-connected back strain has been raised by the record in letters from the Veteran's attorney dated in May 2014 and November 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file, the most recent VA examination of the low back and left knee was conducted in March 2011.  The Veteran indicated in the June 2013 substantive appeal that his service-connected back and left knee disabilities have become worse since the most recent VA examination in March 2011.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran's attorney has also requested that the Veteran be provided with new VA examinations for his back and left knee disabilities due to discrepancies in the VA examination reports.  Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity and nature of the Veteran's service-connected back strain and osteoarthritic narrowing of the medial left knee joint space.

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back strain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

Based on the examination and review of the record, the examiner should address the following: 

a. Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded. In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

b. Indicate whether the Veteran has intervertebral disc syndrome (IVDS) related to his service-connected back disability and whether he experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's back strain.

3. After completing directive 1 and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability. The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the left knee.  

The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the left knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension (in degrees, if possible), or otherwise impair functioning of the knee.  

The examiner should set forth all examination findings along with an explanation for any conclusions reached.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

